Citation Nr: 1518403	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral hearing loss disability.

3. Entitlement to service for connection tinnitus.

4. Entitlement to service connection for pyuria/urinary tract infection.

5. Entitlement to service connection for sinus condition.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1973 to June 1976.

These matters come before the Board of Veteran's Appeals (Board) from a June 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to service connection for sinus condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed June 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing disability.

2. Some of the evidence submitted subsequent to the June 1996 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing disability.

3. The earliest clinical evidence of hearing loss disability is in April 2011, approximately three decades after separation from service.

4. The most probative evidence of record is against a finding that the Veteran's hearing loss disability is casually related to, or aggravated by, active service.

5. The most probative evidence of record is against a finding that the Veteran's tinnitus is casually related to, or aggravated by, active service.

6. The most probative evidence of record is against a finding that the Veteran has pyuria/urinary tract infection.


CONCLUSIONS OF LAW

1. The unappealed June 1996 rating decision which denied service connection for bilateral hearing loss disability is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2014).

2. Evidence received since the June 1996 RO decision that denied entitlement to service connection for bilateral hearing loss disability is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

3. The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).

4. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).

5. The criteria for service connection for pyuria/urinary tract infection have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in March 2011.
	
VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

VA examinations were obtained in March 2011 and April 2011. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations/opinions. The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate these claims has been obtained.

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) . 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence

Historically, the appellant's claim for entitlement to service connection for bilateral hearing loss disability was denied by the RO in June 1996. The appellant did not appeal the decision and it became final.  In February 2011, the appellant requested that his claim for entitlement to service connection for bilateral hearing loss disability be reopened.   

Evidence of record at time of last final denial

At the time of the June 1996 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements, medical records and correspondence. 

The Veteran's in-service STRs are negative for any complaints or treatment in regard to bilateral hearing loss.

 The November 1973 audiogram for introduction purposes revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
X
10
LEFT
25
20
15
X
15

Based on the foregoing examination results, the Veteran did not have bilateral hearing loss disability for VA purposes. 38 C.F.R. § 3.385. The Veteran's speech recognition score was not noted on the audiogram.

The November 1973 report of medical history for entrance noted the Veteran with no history or current problem with hearing loss.

The March 1976 audiogram for separation purposes revealed that the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
5
LEFT
10
10
5
X
10

Based on the foregoing examination results, the Veteran did not have bilateral hearing loss disability for VA purposes upon service separation. 38 C.F.R. § 3.385. The Veteran's speech recognition score was not noted on the audiogram.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records and statements from the Veteran.

An April 2011 VA examination report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
35
LEFT
35
35
30
30
45

The Veteran's speech recognition score was 94 percent for the right ear and 96 percent for the left ear. Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes. 38 C.F.R. § 3.385.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claims for entitlement to bilateral hearing loss disability.  In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The April 2011 VA examination was not within the claims file at the time of the June 1996 RO decision.  The new evidence goes to the basis of the Veteran's claims for entitlement to service connection for bilateral hearing loss. Thus, the Board finds the additional evidence new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claims for service connection for bilateral hearing loss disability, is reopened.  

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for bilateral hearing loss disability, may be granted on the merits, de novo.


Bilateral Hearing Loss

The Veteran contends that he has a bilateral hearing loss disability as a result of active service.  An essential element of a claim for service connection is evidence of a current disability. As noted above, the April 2011 VA examination report reflects that the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met.38 C.F.R. § 3.385.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss. The Veteran has stated that he was exposed to missile fire, rifle fire, and grenades while on active duty.  The Board finds that some exposure to acoustic trauma from military firearms is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds that an element of a service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record is against such a finding. Thus the third requirement has not been met.

The Veteran contends his hearing loss is related to service; however, the Board finds the objective clinical evidence contemporaneous to service more probative than the Veteran's lay statements made approximately 20 years later for compensation purposes.

As noted earlier, the Veteran's STRs do not reflect the Veteran ever sought care for a hearing loss while in service. Importantly, the Veteran's 1976 separation examination revealed the Veteran's hearing acuity as normal.

The April 2011 VA audiologist concluded that the Veteran's current bilateral hearing loss disability is not due to or caused by noise exposure while in the military. The April 2011 VA examination noted that post-military service the Veteran worked at United Parcel Service (UPS) and a Nissan plant. The Veteran stated that while employed at UPS and Nissan, he did not wear hearing protection.

The Board finds that the April 2011 VA examination report coupled with the normal hearing results in the Veteran's March 1976 separation examination is more probative than the Veteran's assertion in regards to whether a causal nexus exist.

The most probative clinical etiology opinion with regard to the Veteran's hearing loss is against a finding that Veteran's bilateral hearing loss disability is causally related to active service. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, as a hearing loss disability did not develop until many decades after separation from service, the Board finds that service connection on the basis of a continuity of symptomatology is not warranted; further, the Veteran's lay statements regarding incurrence where noted when the examiner provided the negative opinion with adequate rationale.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Tinnitus

The Veteran contends that he has tinnitus, due to exposure to acoustic trauma in service.  The Veteran is competent to report that he has ringing of the ears. As noted above, the Board finds that the Veteran had acoustic trauma in service consistent with his military occupational specialty.  Thus, the first two elements for service connection have been met.  The Board finds, for the reasons noted below, that the third element has not been met. 

In the April 2011 VA examination, the Veteran reported his tinnitus began while in service. The Veteran's STRs are negative for any complaints of tinnitus. Additionally, the Veteran signed his 1976 separation examination which noted normal hearing and ears and no significant history of such. The first recorded complaint of tinnitus in the claims file is in the Veteran's February 2011 Application for Compensation and Pension, approximately 35 years after separating from service. 

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In the present case, there is an absence of objective clinical evidence reflecting the Veteran having tinnitus in service, or within one year after separation from service. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the April 2011 medical examination report, the audiologist stated, that the Veteran's tinnitus is not due to or caused by noise exposure while in the military. As noted above, the Veteran's STRs and medical records are absent of complaints or treatment for tinnitus.

The Board notes that the Veteran may sincerely believe that his tinnitus is causally related to active service. However; there is no clinical evidence that the Veteran's tinnitus is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's tinnitus is against any such finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, tinnitus, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). That is, although the Veteran is competent to state that he has tinnitus, he is not competent to state that tinnitus that he first experienced after separation from service was caused by that service.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Pyuria/Urinary Tract Infection

The Veteran avers that he has pyuria/urinary tract infection as a result of active service. An essential element of a claim for service connection is evidence of a current disability. A March 2011 VA examination report revealed that the Veteran does not have a current urinary tract problem. Rather, the report reflects a normal genitourinary examination.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., post-void dribbling). However, he has not been shown to be competent to provide a diagnosis of a urinary tract problem for VA purposes. The Board finds that the clinical evidence of record is more probative than the lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the genitourinary system for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a urinary tract condition for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss, and to that extent, the claim is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for pyuria/urinary tract infection is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The Veteran has stated that he has a sinus condition related to his military service. The March 2011VA examination reflects that the Veteran does not have sinusitis. However, the examination noted that the Veteran's turbinates are moderately to severely hyperemic. Additionally, the examination noted the Veteran with a slight watery discharge. Lastly, the examiner diagnosed the Veteran with chronic allergic vasomotor rhinitis. While the Veteran was provided an examination, a clinical nexus opinion was not provided in regard to the Veteran's sinus condition.

VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has complained and has been treated for a sinus condition. Furthermore, the Veteran contends that the symptoms experienced may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical opinion in regard to the Veteran's sinus condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a sinus condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental clinical opinion. The claims file should be made available for the clinician to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a sinus condition, related to, or aggravated by, his active military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs; b.) the Veteran's statements in regard to his symptoms; c.) the March 1976 chronological record of medical care and; d.) the March 2011 VA examination. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


